Title: Thomas Jefferson to Peter Stephen Chazotte, 19 November 1819
From: Jefferson, Thomas
To: Chazotte, Peter Stephen


					
						
							Monticello
							Nov. 19. 19.
						
					
					I am indebted to you, Sir, for the copy you have been so kind as to send me of your preliminary lecture on the philosophy of language; and still more for the flattering sentiments expressed in the dedication. the bloodless revolution of 1801. in the principles of the administration of our government, restored them to what cost much blood in 1776. and subsequently. but you ascribe to me more than my share of merit in effecting this. I had many able & zealous  coadjutors who had each his part in it’s merit, whatever that  vessel, then put on it’s republican tack, has been so   successors of the same spirit as to found a hope it will not be changed.
					The philosophy of language, the subject of your proposed book, is one of the most abstruse in the circle of sciences. Locke, Condillac Harris Tracy, have exercised their powerful minds on it, the first and last with great distinction. at my time of life, these metaphysical speculations give way to lighter reading. yet for the benefit of others I shall be glad if further developements shall correct any errors into which they may have fallen, or supply their deficiencies. I ask leave to become a subscriber to the book, and with my best wishes for it’s success, I tender you the assurance of my great respect.
					
						
							Th: Jefferson
						
					
				